Dore, J.
(dissenting). Both parties pursuant to their agreement submitted the controversy for arbitration to the impartial chairman and agreed that the decision “ shall be binding and final upon all parties with regard to any matter submitted to him.” Inherent in the determination that the employee be reinstated is a finding that the discharge was wrongful. That determination was clearly within the scope of the arbitrator’s jurisdiction on the submission. It is not charged that he was guilty of fraud, bad faith, corruption or other misconduct. In the absence of such charge the parties to the submission are bound. “ The award of an arbitrator cannot.be set aside for mere errors of judg*108ment, either as to the law or as to the facts.” (Matter of Wilkins, 169 N. Y. 494, 496; Curtis v. Gokey, 68 id. 300, 305.) Otherwise the court’s judgment is substituted for that of the arbitrator chosen by the parties and the award is the commencement not the end of litigation. The word “ findings ” in the agreement is used synonymously with all “ decisions ” and “ awards ” and obviously the agreement did not require specific findings of fact as distinguished from a decision or an award which concededly was made.
Accordingly, I dissent and vote to affirm the judgment and the order appealed from.
Judgment, and order granting petitioner’s motion to confirm the award of arbitrator, reversed, with costs, and said motion denied.